Citation Nr: 0633520	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  05-04 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder due to an undiagnosed illness as a result of 
service in the Southwest Asia theater during the Persian Gulf 
War.

4.  Entitlement to service connection for a disability 
manifested by memory loss due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.

5.  Entitlement to service connection for a disability 
manifested by sleep apnea due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War.


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991, including a period in the Persian Gulf from 
August 1990 to April 1991.

This claim is on appeal from the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).

As a final procedural matter, the Board notes that additional 
evidence has been received since the case was certified for 
appeal.  This evidence was received after the last RO review.  
The Board has, accordingly, reviewed the additional evidence 
and is of the opinion that it is not relevant to the current 
issues.  As such, there is no prejudice to the veteran in 
proceeding with consideration of this case without affording 
the RO an opportunity to review the evidence in question.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2005.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The RO denied claims for, among other things, 
respiratory, gastrointestinal, and skin disorders due to 
undiagnosed illness in December 1997.  The veteran did not 
timely disagree and the decision became final.

2.  The RO's December 1997 decision represents the last final 
disallowance of entitlement to service connection for 
respiratory, gastrointestinal, and skin disorders due to 
undiagnosed illness on any basis. 

3.  In January 2002, the veteran filed claims for, among 
other things, respiratory, gastrointestinal, and skin 
disorders due to undiagnosed illness.  

4.  Initially, the  RO denied the claims to reopen; however, 
in a December 2004 Decision Review Officer decision, the 
claims were reopened and denied on the merits.  

5.  Evidence received since the RO's December 1997 decision 
with respect to respiratory, gastrointestinal, and skin 
disorders due to undiagnosed illness, which consists of the 
veteran's and his spouse's sworn testimony and outpatient 
treatment records is new and material and the claims are 
reopened.

6.  The veteran's service medical records do not contain any 
complaints, findings, or diagnoses of chronic respiratory, 
gastrointestinal, skin disorder, memory loss, or sleep 
disturbance.

7.  The veteran's current respiratory complaints have been 
associated with his service-connected anxiety disorder and 
decreased physical activity.

8.  The evidence does not establish a relationship between 
the veteran's respiratory, gastrointestinal, skin disorder, 
memory loss, or sleep disturbance and an undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The evidence submitted subsequent to the RO's December 
1997 decision denying the claim for entitlement to service 
connection for a respiratory disorder due to a undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  A respiratory disorder is not shown to be due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War; nor is it shown to 
be incurred in or aggravated by military duty.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

3.  The evidence submitted subsequent to the RO's December 
1997 decision denying the claim for entitlement to service 
connection for a gastrointestinal disorder due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War is new and material 
and the claim is reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

4.  A gastrointestinal disorder is not shown to be due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War; nor is it shown to 
be incurred in or aggravated by military duty.  38 U.S.C.A. 
§§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2006).

5.  The evidence submitted subsequent to the RO's December 
1997 decision denying the claim for entitlement to service 
connection for a skin disorder due to  undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

6.  A skin disorder is not shown to be due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War; nor is it shown to be incurred 
in or aggravated by military duty.  38 U.S.C.A. §§ 1110, 
1113, 1117, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

7.  A disability manifested by memory loss is not shown to be 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War; nor is it 
shown to be incurred in or aggravated by military duty.  38 
U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

8.  A disability manifested by sleep apnea is not shown to be 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War; nor is it 
shown to be incurred in or aggravated by military duty.  38 
U.S.C.A. §§ 1110, 1113, 1117, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his service in the 
Persian Gulf is the cause of the deterioration in his health.  
At the hearing before the Board, he testified that he had 
problems with catching his breath, that he had frequent 
bleeding from his gastrointestinal tract, that he developed 
an intermittent rash on various parts of his body, and that 
his memory was not as good as it once was.  

The veteran's wife testified that his breathing became 
labored then stopped at night.  She reported that he had a 
popping noise in his chest, and that he was allergic to 
certain foods and his lower lip would swell.  She related 
that he had digestive problems, a dry cough, and rashes in 
his joint areas, which he treated with lotion and her 
daughter's eczema cream.  She maintained that his lack of 
concentration affected his employment, and that his previous 
job made accommodations for him that other employers might 
not make.

I.  Claims to Reopen Based on New and Material Evidence

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in February 2003, this version of 38 C.F.R. 
§ 3.156(a) is applicable in this case.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

Historically, the RO denied claims for, among other things, 
respiratory, gastrointestinal, and skin disorders due to 
undiagnosed illness in December 1997.  The veteran did not 
timely disagree and the decision became final.  The RO's 
December 1997 decision represents the last final disallowance 
of entitlement to service connection for respiratory, 
gastrointestinal, and skin disorders due to undiagnosed 
illness on any basis. 

In January 2002, the veteran filed claims for, among other 
things, respiratory, gastrointestinal, and skin disorders due 
to undiagnosed illness.  Initially, the  RO denied the claim 
to reopen; however, in a December 2004 Decision Review 
Officer decision, the claims were reopened and denied on the 
merits.  Nonetheless, the issue of whether the veteran has 
submitted new and material evidence must still be addressed 
by the Board in the first instance.  

In this case, the Board agrees with the RO and finds that the 
claims should be reopened and will consider the claims de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996) (regardless of a determination made by the regional 
office, the Board must ensure that it has jurisdiction over a 
case before adjudicating the case on the merits); 38 U.S.C.A. 
§§ 5108, 7104 (appellant must present new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened).  

Specifically, the Board finds the veteran's and his wife's 
testimony that he has had on-going complaints since military 
discharge credible.  Therefore, the Board finds that the 
claims should be reopened and the Board will consider the 
claims on the merits (as the RO had previously accomplished).  
See Curry v. Brown, 7 Vet. App. 59, 66 (1994).   



II.  Entitlement to Service Connection on the Basis of 
Undiagnosed Illness

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2006).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2006).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2006, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic 
multisymptom illness" to mean "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  

As yet, VA has not identified any illness other than the 
three identified in § 202(a) as a "medically unexplained 
chronic multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

As noted above, the veteran contends that his respiratory, 
gastrointestinal, skin, memory loss, and sleep disturbance 
complaints are related to service in the Persian Gulf.  
However, the weight of the medical evidence of record does 
not reflect objective indications consistent with the chronic 
disabilities claimed, a critical component of the undiagnosed 
illness claims.  

Respiratory Complaints

In a March 1993 VA General Medical examination, the veteran 
complained of, among other things, chronic cough and 
shortness of breath.  Lungs were clear to auscultation.  
Pulmonary function testing and a chest X-ray were reportedly 
normal.  The final diagnosis was chronic cough with no 
diagnosis found.  Similarly, in a March 1993 VA non-
tuberculosis diseases and injuries examination, the examiner 
found no active malignancy, no structural changes to the 
lung, and normal pulmonary function tests.  This evidence 
does not support the veteran's claim because no underlying 
respiratory pathology was found.

In a January 2002 outpatient note, the veteran complained of 
shortness of breath.  After a physical examination, the 
treating physician suspected that the veteran's shortness of 
breath was due to lack of body conditioning and a protuberant 
belly.  Pulmonary functioning testing was ordered but the 
veteran failed to report for testing.  This evidence does not 
support the veteran's claim because it fails to establish 
objective clinical evidence of respiratory pathology.  In 
addition, the treating physician suggested that the veteran's 
shortness of breath was related to his lack of exercise and 
body status, not to military service.

In the August 2004 VA examination, the examiner reflected 
that the veteran complained of a "lack of breathing," 
gasping for air, and a tight feeling in his chest.  After a 
physical examination, including a chest X-ray (found to be 
normal) and pulmonary function tests (also normal), the 
examiner concluded that there was "no clinical evidence that 
correlated to [the veteran's] subjective complaints."  She 
concluded that his symptoms fit more to a diagnosis of panic 
attack rather than a respiratory disorder.  The Board notes 
that the veteran is already service-connected for an anxiety 
disorder.  

Gastrointestinal Complaints

With respect to gastrointestinal complaints, in the March 
1993 VA General Medical examination, the veteran complained 
of, among other things, stomach pain, gas, and occasional 
vomiting about twice a week.  A physical examination of the 
digestive system was normal.  Laboratory testing was 
reportedly normal.  There was no diagnosis made with respect 
to gastrointestinal complaints.  

In a January 2002 outpatient note, the veteran complained of 
occasional nausea and hemorrhoids that acted up once in a 
while.  Blood work was all within the reported reference 
range and an H-pylori test was negative.  

The August 2004 VA examiner noted that the veteran reported 
that "everything bleeds," that he had blood in his urine, 
and that he had pain with eating.  He reported diarrhea two 
to three times per week, with occasional blood in the stool, 
occasional symptoms of heartburn, and a "food allergy."  

After a physical examination, which showed that his abdomen 
was soft, non-tender, and without masses, guarding, rebound 
tenderness, or hepatosplenomegaly, and laboratory testing, 
which was normal except for one liver enzyme, the examiner 
concluded that "there is no underlying pathology or clinical 
findings to account for [the veteran's] subjective 
complaints.  His history is not consistent with any known 
diagnosis, as the digestive system and the urinary tract are 
two separate systems, and stomach conditions do not cause 
blood in the urine as he claims."  

In an October 2004 upper GI series, the veteran was noted to 
have a hiatal hernia with demonstrable gastroesophageal 
reflux without mucosal lesions or suggestion of reflux 
esophagitis.  The final diagnosis was gastroesophageal reflux 
but otherwise normal upper GI.  In a November 2004 addendum, 
the VA examiner opined that there was no evidence of large 
bowel pathology.
 
Skin Rash

In the March 1993 VA General Medical examination, the veteran 
complained of, among other things, actinic prurigo on the 
bottom of the lip of his mouth.  The only skin pathology 
reported was hypopigmented areas on the lower lip (for which 
the veteran is already service-connected).  There was no 
diagnosis made with respect to a skin rash.  

The Board has carefully reviewed outpatient treatment records 
and the evidence does not show complaints of, treatment for, 
or a diagnosis of a skin rash of any kind, except for the 
already service-connected actinic prurigo.  As an example, in 
a January 2002 outpatient note, the examiner related that the 
veteran's skin showed scars from an motor vehicle accident 
and a few skin tags but no skin rash.  

At the time of the August 2004 VA examination, the veteran 
reported an intermittent skin rash of the wrists, armpits, 
knee folds, and elbow folds, but never all at the same time.  
He reflected that it would last a couple weeks but then 
stated that he had three to four outbreaks a month.  He used 
his child's eczema medication, which helped.  A physical 
examination failed to show any areas of a skin rash.  The 
examiner reflected that she had consulted with a 
dermatologist and concluded that there was no correlation 
between the veteran's service-connected actinic prurigo and 
his claimed body rash. 

Memory Loss

In the March 1993 VA General Medical examination, the veteran 
did not report memory loss.  His neurological examination was 
grossly intact.  There was no diagnosis made with respect to 
memory loss.  In a January 2002 outpatient note, the veteran 
reported a 10-year history of memory loss.  The clinical 
assessment was "short-term memory loss reported 
subjectively."  

In an April 2004 statement from a private psychologist, she 
related that the veteran had difficulty with symptoms of 
anxiety and depression which left him disorganized and 
fatigued.  She noted that he was not able to maintain the 
focus and concentration to solve simple problems such and 
organizing and completing every day tasks.  She noted that he 
had trouble with both short term and long term memory loss.  

However, the Board finds that this evidence does not support 
the veteran's claim of memory loss due to undiagnosed 
illness.  First, the over-all tone of the letter suggests 
that the veteran's symptoms of lack of focus and 
concentration, and memory loss are related to anxiety (which 
is already service-connected) and depression.  

In addition, the private psychologist did not address the 
critical inquiry of the claim which is whether the veteran's 
claimed memory loss is the manifestation of an undiagnosed 
illness.  Therefore, while she indicated that the veteran had 
"trouble with short term and long term memory loss," this 
statement does not, in and of itself, support the veteran's 
claim with respect to undiagnosed illness.

In an October 2004 outpatient treatment record, it was noted 
that the veteran failed to report for a VA memory loss 
evaluation.  

While not addressing the issue of memory loss directly, the 
Board notes that an October 2004 VA PTSD examination 
assessed, among other things, the veteran's over-all 
psychiatric status, including memory.  Of note, the examiner 
related that the veteran was alert and oriented and that the 
evidence did not show any cognitive difficulties.  Mental 
status examination reflected that his memory was functionally 
intact, thinking was logical and goal oriented, and there 
were no indications of a thought disorder.  

When addressing the issue of the veteran's employment, the 
examiner reflected that the veteran was intellectually 
capable of understanding, remembering, and carrying out 
detailed directions but that anxiety could make his 
concentration variable requiring repeating or writing down 
instructions.  The final diagnosis was anxiety disorder, for 
which the veteran is service-connected.

Sleep Disturbance

In the March 1993 VA General Medical examination, the veteran 
did not report sleep disturbance but complained of, among 
other things, fatigue and weakness.  The entire examination 
was essentially normal.  There was no diagnosis made with 
respect to sleep disturbance.  

In a January 2002 outpatient note, the veteran complained of 
sleep difficulties.  The clinical assessment was possible 
sleep apnea.  A sleep oximetry was ordered but the veteran 
failed to report.  Therefore, neither clinical pathology 
consistent with sleep apnea nor an actual diagnosis of sleep 
apnea has ever been confirmed.  

As noted above, the veteran's private psychologist noted in 
April 2004 that the veteran's "symptoms of anxiety and 
depression . . . leave him disorganized and fatigued."  She 
suggested that the veteran's sleep disturbance was related to 
service-connected anxiety.  

In considering the veteran's claim, the Board is compelled to 
note that the law mandates that there must be objective 
indications of chronic disability, and this includes 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  In 
this case, the evidence does not show medically-objective 
indicators of chronic pathology.  Despite the veteran's 
vigorous on-going assertions of subjective symptomatology, 
the medical evidence neither supports a diagnosis nor 
evidence of pathology related to an undiagnosed illness.  

With respect to the gastrointestinal complaints, to the 
extent that his complaints are related to hiatal hernia and 
gastroesophageal reflux disease, those are both diagnosed 
disorders, they cannot be said to be undiagnosed for purposes 
of the veteran's claim.  Moreover, the veteran's complaints 
of fatigue have been associated with an already-service 
connected anxiety disorder.  Since there is, of record, 
medical evidence attributing the veteran's gastrointestinal 
complaints and fatigue to a clinically-diagnosed disorder, 
the requirements for entitlement to service connection under 
38 C.F.R. § 3.317 are not satisfied.  

The Board has also reviewed multiple written statements from 
the veteran's family and friends dated in August and 
September 2003 to the effect that his medical problems are a 
result of service in the Persian Gulf.  The statements 
generally indicate that they were aware of the veteran's 
various medical problems and attested to the impact that 
these medical problems had on his social and personal life.  

A statement from his wife related that the veteran had Gulf 
War Syndrome, PTSD, gastric problems, difficulty 
concentrating, breathing and respiratory problems, sleep 
disorders, gasping for breath, rashes, allergies/chemical 
sensitivity resulting in severe lower facial swelling around 
the mouth area.  She noted that the various medical problems 
made it difficult for him to maintain employment and that 
approval of benefits would relieve the severe financial 
hardship on the family and minimize the veteran's stress, 
which only made things worse.  

The Board has also considered the veteran's written 
statements and sworn testimony, and that of his wife, that he 
developed the claimed disorders as a result of service in the 
Persian Gulf.  Their statements are probative of 
symptomatology but they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

The mere contentions of the veteran as to a medical nexus, no 
matter how well-meaning, without supporting medical evidence 
that would etiologically relate his complaints with an event 
or incurrence while in service, will not support a claim for 
service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

Moreover, the assertions of the veteran, his family and 
friends are not deemed to be sufficiently persuasive in light 
of the other evidence of record showing no complaints or 
findings of objective indications of chronic disabilities.  
Despite the veteran's on-going complaints, the medical 
evidence has failed to confirm chronic underlying pathology 
consistent with his claims, except for the diagnoses of GERD 
and hiatal hernia, which, by definition, are not undiagnosed.  

The veteran and his wife (as well as his friends and family) 
lack the medical expertise to offer an opinion as to the 
absence or presence of diagnoses of current pathology, as 
well as to medical causation of any current complaints.  

Service Connection on a Direct Basis

The Board is also directed to consider the veteran's claim on 
a direct basis.  Service medical records have been reviewed 
but fail to show evidence of chronic disorders related to 
respiratory, gastrointestinal, skin, memory loss, or sleep 
disturbance.  The veteran had a single incident of 
"possible" gastroenteritis in 1990, but no evidence of a 
chronic disorder while on active duty.  

Next, post-service medical records fail to show objective 
medical evidence of the claimed disorders.  Specifically, at 
the time of the veteran's initial VA examination in March 
1993, no respiratory pathology was found, and no current 
pathology was identified in the most recent VA examination.  
Further, the veteran was diagnosed with GERD and a hiatal 
hernia in 2004 but no physician has related the diagnoses to 
military service.

Next, the evidence shows on-going complaints of actinic 
prurigo on the lip (service-connected) but clinical medical 
evidence does not show a skin rash of any type.  Further, 
memory loss has not been medically confirmed, nor have the 
veteran's complaints of sleep disturbance related to sleep 
apnea.  Without medical evidence of underlying pathology 
related to the claims, service connection cannot be granted. 

Next, service connection may be granted when the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
medical evidence does not attribute the veteran's complaints 
to active military service, except as already service-
connected (actinic prurigo), despite his contentions to the 
contrary.    

In the absence of competent, credible evidence of a chronic 
disability in service, lack of underlying pathology 
consistent with his complaints, and the absence of a medical 
nexus, service connection is not warranted on a direct basis.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

As an initial matter, inasmuch as the Board is reopening the 
claims based on new and material evidence, the veteran will 
not be prejudiced by the Board's decision even if the notice 
and duty to assist provisions contained in the law have not 
been completely satisfied.  

Next, the veteran was notified of the VCAA as it applies to 
his service connection claims by correspondence dated in 
January 2002, August 2003, and February 2004.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the December 2004 
SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a hearing before the Board in June 2005.

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in August 2004, with an 
addendum dated in November 2004.  The Board also reviewed a 
March 1993 VA general medical examination and October 2004 VA 
PTSD examination.  The available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for a respiratory disorder 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War is 
reopened and the appeal is granted to this extent.

The claim for entitlement to service connection for a 
respiratory disorder due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War is 
reopened and the appeal is granted to this extent.

The claim for entitlement to service connection for a 
gastrointestinal disorder due to an undiagnosed illness as a 
result of service in the Southwest Asia theater during the 
Persian Gulf War is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a skin disorder due to 
an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War is 
reopened and the appeal is granted to this extent.

The claim for entitlement to service connection for a skin 
disorder due to an undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War is 
denied.

The claim for entitlement to service connection for a 
disability manifested by memory loss due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War is denied.

The claim for entitlement to service connection for a 
disability manifested by sleep apnea due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


